RECOMMENDED FOR FULL-TEXT PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 20a0010p.06

                    UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



 COURTNEY ADAMS, Mother and Next Friend of               ┐
 Minors K.E. and V.E.; KIM HUSKEY, Mother of             │
 Decedent and Personal Representative on behalf of       │
 Estate of Anthony Edwards,                              │
                               Plaintiffs-Appellees,     │
                                                          >      No. 19-5306
                                                         │
        v.                                               │
                                                         │
                                                         │
 BLOUNT COUNTY, TENNESSEE,                               │
                                           Defendant,    │
                                                         │
 JERRY BURNS, In his Individual and Official Capacity,   │
                                                         │
                                 Defendant-Appellant.
                                                         ┘

                          Appeal from the United States District Court
                       for the Eastern District of Tennessee at Knoxville.
                No. 3:17-cv-00313—Pamela Lynn Reeves, Chief District Judge.

                                  Argued: December 3, 2019

                              Decided and Filed: January 8, 2020

                Before: GRIFFIN, STRANCH, and DONALD, Circuit Judges.

                                      _________________

                                          COUNSEL

ARGUED: Gary M. Prince, O’NEIL, PARKER & WILLIAMSON, PLLC, Knoxville,
Tennessee, for Appellant. Troy L. Bowlin II, THE BOWLIN LAW FIRM P.C., Knoxville,
Tennessee, for Appellee. ON BRIEF: Gary M. Prince, N. Craig Strand, O’NEIL, PARKER &
WILLIAMSON, PLLC, Knoxville, Tennessee, for Appellant. Troy L. Bowlin II, THE
BOWLIN LAW FIRM P.C., Knoxville, Tennessee, for Appellee.
 No. 19-5306               Adams, et al. v. Blount County, Tenn., et al.                  Page 2


                                      _________________

                                           OPINION
                                      _________________

        JANE B. STRANCH, Circuit Judge.           This case began with a report of suspicious
individuals walking down a rural road in Tennessee in the early morning hours of July 25, 2016.
It ended with an encounter between Anthony Edwards and two Deputies, Jerry Burns and James
Patty, that resulted in Edwards’s death. Edwards’s fiancée and his mother sued on behalf of his
estate for violations of the U.S. Constitution and Tennessee state law, including a Fourth
Amendment claim for excessive force. The motion of the Deputies for qualified immunity on
the excessive force claim was denied and is the basis for this interlocutory appeal. Because the
appeal is premised on factual disputes and not questions of law, we must DISMISS the case for
lack of jurisdiction.

                                      I. BACKGROUND

        A. The Initial Call

        Late in the evening on July 24, 2019, Blount County sheriff’s department held a
mandatory briefing that included Defendant Deputy Burns regarding suspect Dylan Tarbett,
wanted for assaulting an officer. Tarbett was last known to be staying at Winchester Drive, but it
was unclear whether he was still there. He allegedly possessed a .45 caliber handgun and had
threatened to kill any officer who made contact with him. Burns was patrolling “Zone 4” that
evening, which included Winchester Drive.

        Patrol officers received a radio call describing three suspicious individuals walking near
Winchester Drive. Burns responded to the call and, concerned that one of the suspicious
individuals might be Dylan Tarbett, drove around the area until he saw two men walking toward
him on the road. As he drove past the two men, Burns says that he noticed one of them acting
“fidgety” and trying to hide his face with his hands. Turning on his body camera, Burns exited
his car and asked the men their names and date of birth.          Travis Hickman provided his
information and Edwards identified himself as “Joe Eldridge” and his date of birth as “7/87/85.”
 No. 19-5306                Adams, et al. v. Blount County, Tenn., et al.                   Page 3


Edwards snickered as he provided this information, which aroused Burns’s suspicion. Burns
ordered Edwards to stand “right there” and put his hands behind his head.

       Burns patted down Edwards, and “as soon as [Burns’s] hand hit his pocket, [Edwards]
took off.” A chase ensued, until Edwards fell and Burns caught up and tried to hold him. Burns
ordered Edwards to put his hands behind his back, and Edwards responded, “I’m trying”; the two
struggled and yelled with Burns repeatedly shouting, “roll over,” and Edwards responding, “I’m
trying.” After several minutes, Edwards said he was having a seizure and complained of injuries.
Deputy Michael Bennett then arrived as backup, ran toward the two yelling commands and,
according to his deposition, said it looked like Edwards was giving Burns “a piggy back ride.”
His body camera revealed that Edwards said, “I’m not running, I’m not, he’s [expletive] hitting
me.” Bennett then went to find Travis Hickman.

       Deputy Patty arrived around the same time and after Bennett left, heard Edwards say
“I had a [expletive] seizure, and you go and just [expletive] hit me in the face. It’s [expletive]
up. Why are you doing this to me?” Burns told Patty that “every time I get up, he runs.” Burns
handcuffed Edwards with his hands in front of him. Edwards asked Burns to call 911 to which
Burns threatened him with a taser, saying “You see this? This is a taser. You do anything I tell
you not to do or don’t do something I tell you, you’re gonna get lit up, you understand?” Burns
again said that “every time I get up, he runs” and Edwards responded, “I try to stand up because I
feel like I’m going to pass the [expletive] out.” At that point, Burns’s camera fell off his body.

       B. The Use of Force

       Five people were present during the use of force: Edwards, Deputies Burns and Patty,
Edwards’s friend Hickman, and passerby Lauren Hatcher, a neighborhood resident. Though
Bennett was on the scene, he testified that he did not witness this part of the altercation. Because
there is no video footage, the testimonies of these individuals serve as the primary evidence of
when and how Burns used force that resulted in Edwards’s death.

       Deputies Burns and Patty escorted Edwards in handcuffs to Patty’s SUV. According to
Burns, he and Patty both kept Edwards in their grasp on their way to the car, but Patty testified
that after the initial encounter he never laid a hand on Edwards the entire night. While they
 No. 19-5306                 Adams, et al. v. Blount County, Tenn., et al.                 Page 4


provided different facts about their walk to the car, the officers appear to agree that Edwards got
away and began running. Burns caught up to Edwards and grabbed him around the waist, his
feet lifted off the ground kicking. Deputy Patty had his taser out and ready to deploy when
Edwards kicked Patty near or in the groin.

        Burns testified that he “felt a momentum going backward” and he and Edwards hit the
ground, though he does not know exactly how that happened. Deputy Patty described the “fall”
as Burns “pushing Edwards slightly down and out.” Despite being pushed forward, Patty said
that Edwards landed on his back. Later, when Burns spoke to Deputy Bennett about the incident,
he said: “I didn’t think he’d take off running again when me and Patty had him—got him out to
the back of this vehicle.” He further explained, “I went to pick him up and pull him back and
like he, he fell. He fell right on his back.”

        Lauren Hatcher witnessed the altercation while walking her dog. In her earlier sworn
declaration, Hatcher asserted she saw “two gentlemen fighting in the middle of the road[.]” She
saw Edwards “hit and kick” the police officer, and when the officer tried to hold him, Edwards
“darted away.” She did not see an officer hit or strike Edwards. From her perspective nothing
“intentional” was done against Edwards, and the officer “was just trying to get the gentleman
under control and the gentleman would not cooperate.” Further, Hatcher described the incident
leading to Edwards’s injuries as follows:

        It appeared the police officer and the gentleman got their feet tangled up and they
        fell to the ground. There was no force involved. It just looked like two people
        tripping and they just fell over. From what I saw the officer did not toss him to
        the ground. I did not see the gentleman’s feet fly up in the air and it just seemed
        like they both fell down.

        In her August 31, 2018 deposition, Hatcher testified that Edwards kicked Deputy Patty
when he opened the door to the SUV, not afterwards when Edwards supposedly ran away from
the officers and Burns caught him, as Burns and Patty stated. Notably, Hatcher did not actually
see Edwards kick Patty but inferred that it happened right before Burns and Edwards fell to the
ground:

        I seen his thigh come up—I mean, it’s an automatic reaction, if you’re going—
        when [Burns] had him kind of—you know, when he had him by the shoulders,
 No. 19-5306               Adams, et al. v. Blount County, Tenn., et al.                 Page 5


       was fixing to put him in the cop car, you seen Edwards’s leg come up. I mean,
       you seen his thigh from the back of the car. You seen him push back. You seen
       the way that his back come back.

At this point, Hatcher states that Edwards’s and Burns’s feet “got tangled” and that is how they
fell, mentioning that it looked like Burns was trying to save him and Edwards from falling or
getting injured.

       Edwards’s companion, Hickman, remained at the scene after Edwards was taken to the
hospital, but he did not see the final altercation. He provided two sworn declarations, the first
signed on February 23, 2018, and the second on August 23, 2018. In the first, Hickman said
Burns and Edwards “wrestled around” before Edwards ran away and was then caught again. He
stated that “Edwards was not doing what he was told to do.” In the second, Hickman asserted
that Edwards was “begging for his life, begging the officer to stop hitting him.” Hickman ran
toward them to see what was happening, and he saw “Burns standing over [Edwards], hitting
him with both fists.” When the other officers arrived, Edwards was in handcuffs and “doing
what he was told to do.” The officers then took Edwards to the SUV and, when Hickman heard
(but did not see) the “scuffle,” he ran over and saw Edwards on the ground “clearly
unconscious.”

       Hickman was in Sevier County jail when Blount County investigator Tim Hutchison
asked for his (first) declaration; the reason for his incarceration is unclear.    According to
Hickman, Hutchinson offered to “get [him] out of there” in exchange for providing the
declaration. Because Hickman could not read, the declaration was read to him before he signed;
however, Hickman alleges that the recorded declaration does not match what he remembers
telling Hutchison, what he remembers of the night of the incident, or what he remembers
Hutchison reading back to him for his approval before signing the statement. After he gave his
statement to Hutchinson, he was released soon thereafter and the charges against him were
dropped.

       C. The Investigation

       Soon after the altercation, then Sergeant Scott Boyd arrived at the scene and saw
Edwards handcuffed and lying on the ground with blood coming out of his ears. He called for
 No. 19-5306                    Adams, et al. v. Blount County, Tenn., et al.                              Page 6


medical assistance and then spoke with Deputy Burns, who recounted that Edwards was fighting
them and kicked Deputy Patty in the groin. Burns told Boyd that he “pulled [Edwards] back”
and “dropped him.” Boyd then spoke with Patty, who said Burns “slammed” Edwards. Boyd
returned to Burns and asked whether he “slammed” Edwards, and Burns clarified that “it was
more of a slam.”

        When Detective Douglas Davis arrived on the scene, he spoke with Sergeant Boyd and
Travis Hickman, and assisted with taking measurements and photographs of the scene. Davis
then went to the hospital where Dr. Popsiech, Edwards’s treating physician, said that Edwards
would not survive his injuries because his “skull was fractured in the rear near the spinal cord”
and he suffered “severe brain injury” from one event of trauma to the back of the head.
Dr. Popsiech was informed that Edwards had fallen backward but said that his injuries were
inconsistent with such a report unless “he had been on a ladder or fence.”

        Davis was also present at Edwards’s autopsy. Dr. Amy Hawes, a Knox County Assistant
Medical Examiner, prepared the final autopsy report and submitted a sworn affidavit
summarizing her findings. She found multiple contusions around Edwards’s head, chest, back,
and abdomen, and two “linear, full-thickness fractures” to the occipital bone at the base of the
skull. Additionally, she found “blunt force injuries of the head that are consistent with an
accelerated fall on the back of the head.” Dr. Hawes defined accelerated fall as a fall where the
“force applied . . . is greater than or in addition to the force of gravity that causes you to hit the
ground.”      Dr. Hawes ultimately determined that blunt force injuries to the head caused
Edwards’s death, and categorized the manner of death as a homicide.1

        Finally, on July 28, 2016, Deputy Chief Tom Spangler initiated an administrative review
of the general order for “Use of Force” and concluded that there were no violations. Spangler
determined that “[w]hile Deputy Burns did take Edwards to the ground, it was not a takedown


        1Burns   disputes the source of some of Edwards’s injuries. On July 24, 2019, Plaintiff Courtney Adams
was driving Edwards to drop him off near Jacob Road. During that drive, they had a “minor disagreement,” which
Edwards wanted to talk about further. Adams testified that she needed to leave and, in an attempt to get her to stay,
Edwards jumped across the hood of her car. While Hickman initially stated that Edwards told him Adams had “run
him over,” he later asserted that Edwards mentioned only that Adams “bumped” into him. This evidence, however,
does not directly contradict Dr. Hawes’s conclusions.
 No. 19-5306               Adams, et al. v. Blount County, Tenn., et al.                 Page 7


that would lead a reasonable person to believe it would cause serious bodily injury.” He
recommended exoneration for Burns and that “no further actions be taken.”

       D. Procedural History

       Plaintiffs Courtney Adams, Edwards’s fiancée and the mother of his two children, and
Kim Huskey, the Personal Representative of Edwards’s estate, filed suit on July 24, 2017,
alleging violations of the U.S. Constitution and of Tennessee state law. Deputies Burns and
Patty, in their individual capacities, moved for summary judgment in part based on qualified
immunity. The district court thoroughly examined the parties’ arguments and dismissed several
of Plaintiffs’ claims. It denied qualified immunity on Plaintiffs’ excessive force claim, finding
the existence of a genuine dispute of material fact regarding whether Burns’s use of force was
excessive under the Fourth Amendment’s reasonableness standard and violated Edwards’s
clearly established rights. Defendant Burns filed this interlocutory appeal to address qualified
immunity on the excessive force claim.

                                         II. ANALYSIS

       We review the district court’s grant of summary judgment on qualified immunity grounds
de novo. Simmonds v. Genesee Cty., 682 F.3d 438, 444 (6th Cir. 2012). To prevail on their
§ 1983 claim, Plaintiffs “must establish that a person acting under color of state law deprived
[Edwards] of a right secured by the Constitution or laws of the United States.” Smoak v. Hall,
460 F.3d 768, 777 (6th Cir. 2006) (quoting Waters v. City of Morristown, 242 F.3d 353, 358–59
(6th Cir. 2001)). Here, Plaintiffs assert that Burns violated Edwards’s Fourth Amendment rights
by using excessive force when he arrested him, resulting in his death.

       Defendant Burns asserts “the defense of qualified immunity, which shields government
officials from ‘liability for civil damages insofar as their conduct does not violate clearly
established statutory or constitutional rights of which a reasonable person would have known.’”
Id. (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). Thus, Plaintiffs carry the burden
of proving that Burns is not entitled to qualified immunity. See v. City of Elyria, 502 F.3d 484,
491 (6th Cir. 2007). In determining whether law enforcement is shielded from civil liability due
to qualified immunity, the court must determine: (1) whether, when viewing the facts in the light
 No. 19-5306                Adams, et al. v. Blount County, Tenn., et al.                    Page 8


most favorable to Plaintiffs, Burns violated Edwards’s rights; and (2) whether those rights were
clearly established at the time of the alleged violation. See Campbell v. City of Springboro,
Ohio, 700 F.3d 779, 786 (6th Cir. 2012); see also Saucier v. Katz, 333 U.S. 194, 201 (2001).
“These questions may be answered in either order[.]” Goodwin v. City of Painesville, 781 F.3d
314, 321 (6th Cir. 2015).

       We must first determine whether we have jurisdiction. We are authorized to hear appeals
only from “final decisions” of the district court. 28 U.S.C. § 1291. “[A] district court’s denial of
a claim of qualified immunity, to the extent that it turns on an issue of law, is an appealable ‘final
decision’ within the meaning of 28 U.S.C. § 1291 . . . .” Mitchell v. Forsyth, 472 U.S. 511, 530
(1985). But the final judgment rule is deeply rooted in American law, and this exception is a
narrow one. Barry v. O’Grady, 895 F.3d 440, 443 (6th Cir. 2018). We have jurisdiction only to
the extent that the defendant “limit[s] his argument to questions of law premised on facts taken in
the light most favorable to the plaintiff.” Phillips v. Roane Cty., Tenn., 534 F.3d 531, 538 (6th
Cir. 2008); see also McGrew v. Duncan, 937 F.3d 664, 669 (6th Cir. 2019) (“[W]e may examine
only purely legal questions.”). In other words, a defendant may not appeal a denial of a motion
for summary judgment based on qualified immunity “insofar as that order determines whether or
not the pretrial record sets forth a ‘genuine’ issue of fact for trial.” Johnson v. Jones, 515 U.S.
304, 320 (1995).

       There are two narrow circumstances in which an interlocutory appeal record may contain
some dispute of fact. First, we may overlook a factual disagreement if a defendant, despite
disputing a plaintiff’s version of the story, is “willing to concede the most favorable view of the
facts to the plaintiff for purposes of the appeal.” Barry, 895 F.3d at 443 (quoting Phelps v. Coy,
286 F.3d 295, 298 (6th Cir. 2002)). And second, in exceptional circumstances, we may decide
an appeal challenging the district court’s factual determination if that determination is “blatantly
contradicted by the record, so that no reasonable jury could believe it.” Scott v. Harris, 550 U.S.
372, 380 (2007) (relying on video footage in the record that captured the incident in question
because it “utterly discredited” the plaintiff’s version of events); see also Ayala v. Hogsten, 786
F. App’x 590, 591 (“We take the facts in the light most favorable to [the plaintiff] unless they are
clearly contradicted by video.”).
 No. 19-5306                 Adams, et al. v. Blount County, Tenn., et al.                 Page 9


       In determining the scope of our jurisdiction, we “separate an appellant’s reviewable
challenges from its unreviewable.” Diluzio v. Vill. of Yorkville, Ohio, 796 F.3d 604, 610 (6th
Cir. 2015). We may still review “pure question[s] of law, despite the defendants’ failure to
concede the plaintiff’s version of the facts[.]” Livermore ex el Rohm v. Lubelan, 476 F.3d 397,
403 (6th Cir. 2007). In doing so, we “ignore the defendant’s attempts to dispute the facts and
nonetheless resolve the legal issue, obviating the need to dismiss the entire appeal for lack of
jurisdiction.” Diluzio, 796 F.3d at 611 (quoting Estate of Carter v. City of Detroit, 408 F.3d 305,
310 (6th Cir. 2005)). We therefore defer to the district court’s determinations of fact. Barry,
895 F.3d at 443.     And beyond those determinations, “a defendant may not challenge the
inferences that the district court draws from those facts, as that too is a prohibited fact-based
appeal.” Id. (quoting Diluzio, 796 F.3d at 609). As a result, we “need look no further than the
district court’s opinion,” and “we often may be able merely to adopt the district court’s recitation
of facts and inferences.” Id. (quoting Diluzio, 796 F.3d at 611). We find the district court’s
opinion is this case to be well-reasoned and supported by the record, and therefore only briefly
address the various arguments raised by Burns.

       As the district court correctly found, Burns fails to limit his arguments to questions of law
taking the facts in the light most favorable to Plaintiffs. Burns first argues that he should not be
required to show that Edwards posed an immediate threat of serious harm because he did not use
“deadly force.” In excessive force cases, the threat factor is “‘a minimum requirement for the use
of deadly force,’ meaning deadly force ‘may be used only if the officer has probable cause to
believe that the suspect poses a threat of severe physical harm.’” Mullins v. Cyranek, 805 F.3d
760, 766 (6th Cir. 2015) (quoting Untalan v. City of Lorain, 430 F.3d 312, 314 (6th Cir. 2005)).
And in cases where the witness most likely to contradict the officer’s testimony is dead, “the
court may not simply accept what may be a self-serving account by the police officer. It must
look at the circumstantial evidence that, if believed, would tend to discredit the police officer’s
story.” Jefferson v. Lewis, 594 F.3d 454, 462 (6th Cir. 2010) (quoting Scott v. Henrich, 39 F.3d
912, 915 (9th Cir. 1994)).

       Here, there is more than circumstantial evidence potentially discrediting Deputy Burns’s
story. The district court dispensed with Defendant Burns’s factual assertion of the force he
 No. 19-5306               Adams, et al. v. Blount County, Tenn., et al.                Page 10


employed, emphasizing that the final autopsy report found that Edwards suffered injuries during
an altercation and that his death was caused by “blunt force injuries to the head,” which is
“consistent with an accelerated fall on the back of the head.” Burns merely offered an alternative
explanation: that Edwards’s death could have been caused by Adams previously hitting Edwards
with her car, thus disputing the autopsy report’s conclusions. Whether Burns used deadly force
is a “mixed question of law and fact.” Howser v. Anderson, 150 F. App’x 533, 539 (6th Cir.
2005) (citing Robinette v. Barnes, 854 F.2d 909, 912 (6th Cir. 1988)). The underlying factual
circumstances leading to Edwards’s injuries and the degree of force used are in dispute. The
district court’s reliance on the autopsy report was appropriate at the summary judgment stage.
Burns’s contention is thus a prohibited fact-based challenge.

       In his initial brief, Burns disputes the following additional facts: (1) his belief that
Edwards was Dylan Tarbett; (2) that there was a “struggle” in the field; and (3) the way he took
Edwards to the ground. But these too are the types of prohibited fact-based challenges that go to
the heart of the legal issue: whether Burns’s conduct rises to excessive force in violation of the
Fourth Amendment. See Harmon v. Hamilton Cty., 675 F. App’x 532, 541 (6th Cir. 2017)
(citing DiLuzio, 796 F.3d at 611–12) (additional citation omitted).

       Burns also argues that the following factual determinations are blatantly and
demonstrably false: (1) whether Edwards fled a second time before Burns used force; and
(2) whether Edwards assaulted Deputy Patty. Burns contends that the record establishes that
Edwards fled a second time. The district court reasoned:

       It is clear from the record that Mr. Edwards had previously tried to evade arrest.
       But the fact that Mr. Edwards previously attempted to escape does not necessarily
       mean it was objectively reasonable for Deputy Burns to think Mr. Edwards was
       trying to escape when the “slam” or “fall” took place. There is, of course, no
       video of this incident, so the most reliable testimony comes from the depositions.
       Both officers testified they were walking back to Deputy Patty’s car with Mr.
       Edwards in handcuffs. The officers do not agree on who had hold of Mr.
       Edwards, but they both say Mr. Edwards ran away from the car, and that Deputy
       Burns caught up with him grabbing Mr. Edwards around the waist.
       But this testimony is contradicted by Ms. Hatcher, the witness at the scene. In her
       telling, Mr. Edwards kicked at Officer Patty when he was opening the door.
       Under this account, Mr. Edwards never tried to escape a second time. And,
       according to the officers’ own testimony, Mr. Edwards had on handcuffs, which a
 No. 19-5306                Adams, et al. v. Blount County, Tenn., et al.                 Page 11


       jury could infer impeded Mr. Edwards’s ability to escape or resist arrest,
       especially with three officers present on the scene. Viewing the facts in the light
       most favorable to the plaintiffs, a finder of fact could reasonably conclude that
       Mr. Edwards might not have been resisting arrest at all, and that even if he were
       resisting, it was highly unlikely he would actually escape.

Adams as Next Friend of K.E. v. Blount Cty., Tenn., No. 3:17-CV-313, 2019 WL 1233750, at
*18 (E.D. Tenn. Mar. 15, 2019) (citations and footnote omitted).

       Burns argues that Hatcher’s testimony is not contradictory, but rather consistent with, the
officers’ testimony because she stated in her declaration that “when more police officers arrived
. . . they walked Edwards to the police car and he tried to run again.” Again, Burns is attempting
to dispute the district court’s factual determinations rather than argue a question of law. Between
her two sworn declarations, Hatcher presents two versions of the events leading up to Burns’s
use of force: one in which she witnessed Edwards “dart[] away” before falling to the ground and
one in which Edwards and Burns fell to the ground due to the force of Edwards’s kick to Deputy
Patty’s body. These credibility concerns, as the district court explained, establish that the record
reasonably supports a finding that Edwards was not attempting to flee.

       As for whether Edwards assaulted Deputy Patty, the district court determined that
viewing the facts in Plaintiffs’ favor, “a ‘severe’ threat did not exist when a handcuffed, unarmed
suspect attempted to kick an officer twice his size, while he was in the clutches of another officer
who weighed about eighty pounds more.” Adams as Next Friend of K.E., 2019 WL 1233750, at
*18. While Deputies Burns and Patty testified that Edwards kicked Patty, there is no video
capturing that incident; Burns did not mention any such assault in the first three times he
recounted what occurred; and Hatcher, the only other eye witness present, never testified that she
saw Edwards actually kick Patty despite inferring as much.

       The foregoing arguments all involve factual disputes that deprive this court of
jurisdiction. And Burns has failed to show that any of these disputes rely on facts that are
blatantly contradicted by the record. Scott, 550 U.S. at 380.

       Burns also argues that he did not violate any “clearly established” constitutional right,
which typically constitutes a legal argument for purposes of jurisdiction. See Estate of Carter,
 No. 19-5306                Adams, et al. v. Blount County, Tenn., et al.                  Page 12
408 F.3d at 310 (explaining that “aside from [any] impermissible arguments regarding disputes
of fact, [a] defendant [appealing a qualified immunity denial] also raises ‘the purely legal
question of whether the facts alleged . . . support a claim of violation of clearly established law,’
then there is an issue over which this court has jurisdiction” (citation omitted) (quoting Berryman
v. Rieger, 150 F.3d 561, 562 (6th Cir. 1998))).

       When raising his legal argument, however, Burns fails to concede the most favorable
view of the facts to Plaintiffs and instead relies solely on his version of the facts, as addressed
above. In Phelps v. Coy, we explained that we have jurisdiction to disregard defendants’
attempts to dispute plaintiffs’ facts only in cases where “the legal issues are discrete from the
factual disputes.” 286 F.3d at 298. Similarly, in Beard v. Whitmore Lake School District, we
held that interlocutory jurisdiction over appeals from denials of qualified immunity involving
disputed facts only exists where “some minor factual issues are in dispute” and “it does not
appear that the resolution of [such] factual issues is needed to resolve the legal issue” also
presented. 402 F.3d 598, 602 n.5 (6th Cir. 2005); see also Claybrook v. Birchwell, 274 F.3d
1098, 1103 (6th Cir. 2001). In such circumstances, we must “separate an appealed order’s
reviewable determination (that a given set of facts violates clearly established law) from its
unreviewable determination (that an issue of fact is ‘genuine’).” Roberson v. Torres, 770 F.3d
398, 402 (6th Cir. 2014) (quoting Johnson, 515 U.S. at 319). If, however, disputed factual issues
are “crucial to” a defendant’s interlocutory qualified immunity appeal, we may not simply ignore
such disputes; we remain “obliged to dismiss [the appeal] for lack of jurisdiction.” Phelps,
286 F.3d at 298; see also McKenna v. City of Royal Oak, 469 F.3d 559, 561 (6th Cir. 2006).

       The facts Burns disputes are “crucial to” his qualified immunity appeal. Burns continues
to insist on appeal that he did not use deadly force, to define his “slam” as an action in which he
“pushed” Edwards’s body “out” and “down” while they both were falling, and to argue that
Edwards had fled when he attempted to place him in the SUV. The district court found that
these issues are genuinely disputed and material to determining whether Burns exercised
excessive force. As explained above, there is enough record evidence demonstrating that these
findings of fact and inferences are not blatantly and demonstrably false. Moreover, these factual
disputes are neither “minor[,]” Beard, 402 F.3d at 602 n.5, nor “immaterial to the legal issues
 No. 19-5306               Adams, et al. v. Blount County, Tenn., et al.                 Page 13


raised by the appeal,” Claybrook, 274 F.3d at 1103. Rather, they serve as the basis for Burns’s
legal argument that he did not use excessive force and that his actions were objectively
reasonable. See Hopper v. Phil Plummer, 887 F.3d 744, 758–59 (6th Cir. 2018) (holding that the
court lacked jurisdiction over the defendants’ claim that a right to medical care was not clearly
established because the underlying “medical-personnel argument is fact-bound”).

       Because genuine issues of material fact regarding Defendant Burns’s qualified immunity
claim exist, and because the arguments raised by Burns concerning the denial of qualified
immunity rely on disputed facts, this court is without jurisdiction and the case must be dismissed.

                                      III. CONCLUSION

       For the foregoing reasons, we DISMISS this case for lack of jurisdiction.